Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to an ambient light sensor, classified in G01J 1/4204.
II. Claims 23-24, drawn to a color filter, classified in G01J 3/51.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because combination can operate without subcombination of Group II as evidenced by claim 1.  The subcombination has separate utility such as a color filter in other combinations.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all 
During a telephone conversation with Mr. Jermy Berman (#60,582) on 10/19/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jermy Berman on 10/19/2021.
The application has been amended as follow in view of canceling the non-elected claims: 
IN THE CLAIMS:
(1)	Claims 23-24 are canceled.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-14, the prior art fails to disclose or make obvious an ambient light sensor comprising, in addition to the other recited features of the claim, the details and functions of a substrate, an inner central area, a concentric polygonal shape, concentric polygonal isolation regions, spoke shaped isolation regions, a plurality of concentric polygonal regions, a plurality of trapezoidal sections, a plurality of photodiodes and a color filter in the manner recited in claim 1.
Regarding clams 15-22, the prior art fails to disclose or make obvious an ambient light sensor comprising, in addition to the other recited features of the claim, the details and functions of a substrate, an inner central area, a concentric shape, concentric isolation regions, spoke shaped isolation regions, a plurality of sections, a plurality of photodiodes and a color filter in the manner recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Blum et al (US2009/0015785) is cited for disclosing an adjustable correction for ambient lighting conditions.  Chen et al (US 2019/0285467) is cited for disclosing an ambient light sensing structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878